 Case 3:18-cv-00428-DMS-MDD Document 457 Filed 09/06/19 PageID.7797 Page 1 of 4




 1 JOSEPH H. HUNT                          Lee Gelernt*
   Assistant Attorney General              Judy Rabinovitz*
 2 SCOTT G. STEWART                        Anand Balakrishnan*
 3 Deputy Assistant Attorney General       AMERICAN CIVIL LIBERTIES
   WILLIAM C. PEACHEY                      UNION FOUNDATION
 4
   Director                                125 Broad St., 18th Floor
 5 Office of Immigration Litigation        New York, NY 10004
   U.S. Department of Justice              T: (212) 549-2660
 6
   WILLIAM C. SILVIS                       F: (212) 549-2654
 7 Assistant Director                      lgelernt@aclu.org
   Office of Immigration Litigation        jrabinovitz@aclu.org
 8
   SARAH B. FABIAN                         abalakrishnan@aclu.org
 9 Senior Litigation Counsel
   NICOLE N. MURLEY                        Bardis Vakili (SBN 247783)
10
   Senior Litigation Counsel               ACLU FOUNDATION OF SAN
11 Office of Immigration Litigation        DIEGO & IMPERIAL COUNTIES
   U.S. Department of Justice              P.O. Box 87131
12
   Box 868, Ben Franklin Station           San Diego, CA 92138-7131
13 Washington, DC 20044                    T: (619) 398-4485
   Telephone: (202) 616-0473               F: (619) 232-0036
14
   Fax: (202) 616-8962                     bvakili@aclusandiego.org
15
   ADAM L. BRAVERMAN                       Stephen B. Kang (SBN 292280)
16
   United States Attorney                  Spencer E. Amdur (SBN 320069)
17 SAMUEL W. BETTWY                        AMERICAN CIVIL LIBERTIES
18 Assistant U.S. Attorney                 UNION FOUNDATION
   California Bar No. 94918                39 Drumm Street
19 Office of the U.S. Attorney             San Francisco, CA 94111
20 880 Front Street, Room 6293             T: (415) 343-1198
   San Diego, CA 92101-8893                F: (415) 395-0950
21 619-546-7125                            skang@aclu.org
22 619-546-7751 (fax)                      samdur@aclu.org

23 Attorneys for Federal Respondents-      Attorneys for Petitioners-Plaintiffs
24 Defendants                              *Admitted Pro Hac Vice

25
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 457 Filed 09/06/19 PageID.7798 Page 2 of 4




 1                            UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3   MS. L, et al.,                                 Case No. 3:18-cv-0428 DMS MDD
 4                    Petitioners-Plaintiffs,       JOINT MOTION TO EXTEND
           vs.                                      BRIEFING SCHEDULE FOR
 5
                                                    PLAINTIFFS’ MOTION TO ENFORCE
 6   U.S. IMMIGRATION AND CUSTOMS                   PRELIMINARY INJUNCTION (ECF
     ENFORCEMENT, et al.,                           No. 439)
 7
                      Respondents-Defendants.
 8
 9
10        Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al.,
11 have met and conferred with Petitioners-Plaintiffs, Ms. L., et al. In order to allow
12 fair and orderly resolution of Plaintiffs’ pending Motion to Enforce Preliminary
13 Injunction (ECF No. 439), Plaintiffs have agreed that Defendants may have an
14 extension of the due date to file their opposition to 4:00pm (PT), on September 10,
15 2019, provided that Plaintiffs then have a corresponding extension until 4:00pm
16 (PT), September 18, 2019, to file their reply. The hearing date for this Motion will
17 remain September 20, 2019. The final extended schedule agreed to by the parties
18 therefore is as follows:
19            • 4:00pm (PT), September 10, 2019 – Defendants’ opposition brief due
20            • 4:00pm (PT), September 18, 2019 – Plaintiffs’ reply brief due
21            • September 20, 2019 – oral argument and joint status conference
22        A proposed order accompanies the joint motion.
23 ///
24 ///
25 ///
26
27
28
                                                2
                                                                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 457 Filed 09/06/19 PageID.7799 Page 3 of 4




 1 DATED: September 6, 2019          Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3      `                            Assistant Attorney General
 4
                                     SCOTT G. STEWART
 5                                   Deputy Assistant Attorney General
 6
                                     WILLIAM C. PEACHEY
 7                                   Director
 8
                                     WILLIAM C. SILVIS
 9                                   Assistant Director
10
                                     /s/ Nicole N. Murley
11                                   NICOLE N. MURLEY
12                                   Senior Litigation Counsel
                                     SARAH B. FABIAN
13                                   Senior Litigation Counsel
14                                   Office of Immigration Litigation
                                     Civil Division
15                                   U.S. Department of Justice
16                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
17                                   202-616-0473
18                                   (202) 305-7000 (facsimile)
                                     Sarah.B.Fabian@usdoj.gov
19
20                                   ADAM L. BRAVERMAN
                                     United States Attorney
21                                   SAMUEL W. BETTWY
22                                   Assistant U.S. Attorney
23                                   Attorneys for Respondents-Defendants
24
                                     /s/ Lee Gelernt
25                                   Lee Gelernt*
26                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
27                                   AMERICAN CIVIL LIBERTIES UNION
28
                                       3
                                                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 457 Filed 09/06/19 PageID.7800 Page 4 of 4




 1                                   FOUNDATION
                                     125 Broad St., 18th Floor
 2                                   New York, NY 10004
 3                                   T: (212) 549-2660
                                     F: (212) 549-2654
 4
                                     lgelernt@aclu.org
 5                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
 6
 7                                   Bardis Vakili (SBN 247783)
                                     ACLU FOUNDATION OF SAN DIEGO
 8
                                     & IMPERIAL COUNTIES
 9                                   P.O. Box 87131
                                     San Diego, CA 92138-7131
10
                                     T: (619) 398-4485
11                                   F: (619) 232-0036
                                     bvakili@aclusandiego.org
12
13                                   Stephen B. Kang (SBN 292280)
                                     Spencer E. Amdur (SBN 320069)
14
                                     AMERICAN CIVIL LIBERTIES UNION
15                                   FOUNDATION
                                     39 Drumm Street
16
                                     San Francisco, CA 94111
17                                   T: (415) 343-1198
18                                   F: (415) 395-0950
                                     skang@aclu.org
19                                   samdur@aclu.org
20
                                     Attorneys for Petitioners-Plaintiffs
21                                   *Admitted Pro Hac Vice

22
23
24
25
26
27
28
                                       4
                                                                      18cv428 DMS MDD
